Title: To Thomas Jefferson from Nicolas Gouin Dufief, 1 March 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


            
              Monsieur,
              1er de Mars. 1803
            
            J’ai fait mettre à bord du Sloop Harmony Cap. Ellwood, une Caisse à votre adresse, contenant les livres mentionés dans le mémoire ci-inclus.
            J’aurais bien desiré vous procurer un Gassendi en français, & d’une format tel que vous l’aimez, mais il parait d’après les recherches que mon Libraire a faites, qu’on ne trouve en France que cette édition, & que la philosophie d’Epicure n’est point séparée des autres Œuvres de Gassendi—Le dictionnaire des Grands hommes en 4 vol 8vo, fait mention de l’édition que je vous envoye ainsi elle doit etre la bonne—
            J’ai l’honneur d’être avec les Sentimens que l’amérique entière vous doit, & en particulier avec ceux que vous m’avez inspirés Votre très dévoué Serviteur
            
              N. G. Dufief
            
           
            Editors’ Translation
            
              Sir,
              1 Mch. 1803
            
            I dispatched a box to your address, on the sloop Harmony, under Captain Ellwood, containing the books listed on the enclosed invoice.
            I would have wished to procure a Gassendi for you in French and in your preferred format, but according to my bookseller’s inquiries, this is the only edition available in France, and Epicurus’s philosophy is not separate from Gassendi’s other works. The dictionary of great men in 4 octavo volumes mentions the edition I have sent you, so it must be the right one.
            I have the honor of sharing the sentiments that all America owes you, and especially those you have inspired in your very devoted servant
            
              N. G. Dufief
            

          